FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                       December 5, 2014

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                         No. 14-3226
                                                (D.C. No. 2:14-CR-20034-MLB-1)
CHESTER BRAGG,                                              (D. Kan.)

             Defendant - Appellant.


                            ORDER AND JUDGMENT*


Before KELLY, HOLMES, and MATHESON, Circuit Judges.


      After entering into a plea agreement that included a waiver of his right to

appeal, Chester Bragg pleaded guilty to one count of failing to register as a sex

offender in violation of 18 U.S.C. § 2250. He was sentenced to 41 months of

imprisonment, within the applicable Sentencing Guidelines range. Mr. Bragg

appealed, and the government has moved to enforce the appeal waiver under United

States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam).


*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Hahn sets forth three factors to evaluate an appeal waiver: “(1) whether the

disputed appeal falls within the scope of the waiver of appellate rights; (2) whether

the defendant knowingly and voluntarily waived his appellate rights; and (3) whether

enforcing the waiver would result in a miscarriage of justice.” Id. at 1325. In

response to the government’s motion, Mr. Bragg, through counsel, declines to dispute

any of these factors and concedes that this court should enforce the appeal waiver.

      In light of Mr. Bragg’s concession and our independent review of the record,

which confirms that all of the Hahn factors are satisfied, the motion to enforce is

granted and this matter is dismissed.


                                               Entered for the Court
                                               Per Curiam




                                         -2-